DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities: Liens 9 - 10 of claim 1 recite, in part, “a first of the plurality of object classifiers” which appears to contain a minor informality. The Examiner suggests amending the claim to --a first classifier of the plurality of object classifiers-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Line 11 of claim 1 recites, in part, “a second of the plurality of object classifiers” which appears to contain a minor informality. The Examiner suggests amending the claim to --a second classifier of the plurality of object classifiers-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Line 14 of claim 1 recites, in part, “detecting presence of the object” which appears to contain a minor  a presence of the object-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: Line 4 of claim 3 recites, in part, “the first subset of object classifiers” which appears to contain a minor informality. The Examiner suggests amending the claim to --the first subset of the object classifiers-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: Lines 3 - 4 of claim 4 recite, in part, “the second subset of object classifiers” which appears to contain a minor informality. The Examiner suggests amending the claim to --the second subset of the object classifiers-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: Line 4 of claim 8 recites, in part, “associating a different ones of a second classifier type” which appears to contain a grammatical error and/or a minor informality. The Examiner suggest amending the claim to --associating [[a]] different ones of a second classifier type-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: Line 8 of claim 8 recites, in part, “associating a different ones of a third classifier type” which appears to contain a grammatical error and/or a minor informality. The Examiner suggest amending . Appropriate correction is required.
Claim 15 is objected to because of the following informalities: Lines 2 - 3 of claim 15 recite “using the confidence metric to increase a count value representing number of people in an area or tracking the object” which appears to contain grammatical errors and/or minor informalities. The Examiner suggests amending the claim to --using the confidence metric to increase a count value representing a number of people in an area or to track the object-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: Lines 6 - 7 of claim 18 recite, in part, “a first of the plurality of object classifiers” which appears to contain a minor informality. The Examiner suggests amending the claim to --a first classifier of the plurality of object classifiers-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: Line 8 of claim 18 recites, in part, “a second of the plurality of object classifiers” which appears to contain a minor informality. The Examiner suggests amending the claim to --a second classifier of the plurality of object classifiers-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: Line 11 of claim 18 recites, in part, “detecting presence of the object” which appears to contain a minor informality. The Examiner suggests amending the claim to --detecting a presence of the . Appropriate correction is required.
Claim 19 is objected to because of the following informalities: Line 4 of claim 19 recites, in part, “associating a different ones of a second classifier type” which appears to contain a grammatical error and/or a minor informality. The Examiner suggest amending the claim to --associating [[a]] different ones of a second classifier type-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 19 is objected to because of the following informalities: Line 8 of claim 19 recites, in part, “associating a different ones of a third classifier type” which appears to contain a grammatical error and/or a minor informality. The Examiner suggest amending the claim to --associating [[a]] different ones of a third classifier type-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 22 is objected to because of the following informalities: Line 7 of claim 22 recites, in part, “a first of the plurality of object classifiers” which appears to contain a minor informality. The Examiner suggests amending the claim to --a first classifier of the plurality of object classifiers-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 22 is objected to because of the following informalities: Line 8 of claim 22 recites, in part, “a second of the plurality of object classifiers” which appears to contain a minor informality. The Examiner suggests amending the claim to --a second classifier. Appropriate correction is required.
Claim 22 is objected to because of the following informalities: Line 12 of claim 22 recites, in part, “detecting presence of the object” which appears to contain a minor informality. The Examiner suggests amending the claim to --detecting a presence of the object-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 23 is objected to because of the following informalities: Line 4 of claim 2 3recites, in part, “associating a different ones of a second classifier type” which appears to contain a grammatical error and/or a minor informality. The Examiner suggest amending the claim to --associating [[a]] different ones of a second classifier type-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 23 is objected to because of the following informalities: Line 8 of claim 23 recites, in part, “associating a different ones of a third classifier type” which appears to contain a grammatical error and/or a minor informality. The Examiner suggest amending the claim to --associating [[a]] different ones of a third classifier type-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 25 is objected to because of the following informalities: Line 1 of claim 25 recites, in part, “apparatus of claim 23s, further comprising” which appears to contain a typographical error. The Examiner suggests amending the claim to --apparatus of claim 23, further comprising-- in order to improve the clarity and precision of the claim. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 - 9 and 18 - 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the second rotation" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because 
it is unclear as to which second distance “the second distance” recited on line 11 is referencing since lines 6 - 7 of claim 8 make it clear that there are a plurality of “second distances”. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the “the second distance” recited on line 11 of claim 8 as --the second distances--.
Claim 18 recites the limitation "the object" in lines 7 - 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre- second distances--.
Claim 22 recites the limitation "the object" in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which second distance “the second distance” recited on line 11 is referencing since lines 6 - 7 of claim 23 make it clear that there are a plurality of “second distances”. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the “the second distance” recited on line 11 of claim 23 as --the second distances--.
Claims 9, 20, 21, 24 and 25 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected base claim(s) but would be withdrawn from the rejection if their base claim(s) overcome the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 4, 6, 10, 14, 16, 18 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oami et al. U.S. Publication No. 2014/0193034 A1.

-	With regards to claim 1, Oami et al. disclose a system for detecting an object in an image, (Oami et al., Abstract, Figs. 1 & 5, Pg. 1 ¶ 0013 - 0014, Pg. 2 ¶ 0029 - 0031, Pg. 5 ¶ 0070 - 0073) the system comprising: a processor; (Oami et al., Pg. 2 ¶ 0031) and a memory for storing one or more instructions (Oami et al., Pg. 2 ¶ 0031) that, when executed by the processor, configure the processor to perform operations (Oami et al., Pg. 2 ¶ 0031) comprising: receiving an image captured by an overhead camera; (Oami et al., Pg. 2 ¶ 0033 and 0037) identifying a region of interest (ROI) of a plurality of regions within the image; (Oami et al., Abstract, Figs. 1, 4 & 5, Pg. 1 ¶ 0014, Pg. 2 ¶ 0034 - Pg. 3 ¶ 0039, Pg. 3 ¶ 0045, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073) selecting an object classifier from a 

-	With regards to claim 2, Oami et al. disclose the system of claim 1, wherein the operations further comprise: associating a first region of the plurality of regions with a first subset of the object classifiers; (Oami et al., Pg. 2 ¶ 0035, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0088 - 0089 and 0093) and associating a second region of the plurality of regions with a second subset of the object 

-	With regards to claim 3, Oami et al. disclose the system of claim 2, wherein the object classifiers are configured to detect human objects, (Oami et al., Pg. 1 ¶ 0013, Pg. 4 ¶ 0066 - Pg. 5 ¶ 0069, Pg. 6 ¶ 0088 - 0089) wherein the first region corresponds to a first rotation relative to the overhead camera and is within a first distance relative to the overhead camera, (Oami et al., Pg. 2 ¶ 0035 - 0038, Pg. 3 ¶ 0041 - 0042, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0089 and 0093 [“when the distance from the center is near 0, an object detection system for detecting the top of the head is selected”]) and wherein the first subset of object classifiers comprises a head classifier. (Oami et al., Pg. 4 ¶ 0066 - Pg. 5 ¶ 0069, Pg. 6 ¶ 0088 - 0089 [“when the distance from the center is near 0, an object detection system for detecting the top of the head is selected”]) 

-	With regards to claim 4, Oami et al. disclose the system of claim 3, wherein the second region corresponds to the first rotation relative to the overhead camera and is within a second distance relative to the overhead camera that is greater than the first distance, (Oami et al., Pg. 2 ¶ 0035 - 0038, Pg. 3 ¶ 0041 - 0042, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0089 and 0093 [“when an imaged distance is a distance to a face of the person naturally standing, an object detection system for detecting an area including from the head to around shoulders is selected”]) and wherein the second subset of object classifiers comprises a first head-shoulder classifier. (Oami et al., Pg. 4 ¶ 0066 - Pg. 5 ¶ 

-	With regards to claim 6, Oami et al. disclose the system of claim 4, wherein a third region of the plurality of regions corresponds to the first rotation relative to the overhead camera and is within a third distance relative to the overhead camera that is greater than the second distance, (Oami et al., Pg. 2 ¶ 0035 - 0038, Pg. 3 ¶ 0041 - 0045, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0089 and 0093 [“When the imaged candidate distance is further separated from the center, the area of the face becomes smaller, and the imaged distance is a distance where a whole body is fully imaged, an object detection system detecting an area including from the head to around breasts or a belly is selected”]) and wherein the third region is associated with a first upper-body classifier. (Oami et al., Pg. 4 ¶ 0066 - Pg. 5 ¶ 0069, Pg. 6 ¶ 0088 - 0089 [“When the imaged candidate distance is further separated from the center, the area of the face becomes smaller, and the imaged distance is a distance where a whole body is fully imaged, an object detection system detecting an area including from the head to around breasts or a belly is selected”]) 

-	With regards to claim 10, Oami et al. disclose the system of claim 1, wherein the object comprises a vehicle or a human, (Oami et al., Pg. 1 ¶ 0013, Pg. 4 ¶ 0066) and wherein the operations further comprise: receiving data indicating a potential presence of the object within the ROI; (Oami et al., Figs. 1, 

-	With regards to claim 14, Oami et al. disclose the system of claim 1, wherein the operations further comprise assigning a confidence metric to the object. (Oami et al., Pg. 3 ¶ 0050 - Pg. 4 ¶ 0054, Pg. 4 ¶ 0060 - 0062, Pg. 6 ¶ 0088 and 0100 - 0101) 

-	With regards to claim 16, Oami et al. disclose the system of claim 1, wherein the object is a human or a vehicle, (Oami et al., Pg. 1 ¶ 0013, Pg. 4 ¶ 0066) and wherein the overhead camera comprises a fisheye lens. (Oami et al., Figs. 10 & 11, Pg. 1 ¶ 0013, Pg. 2 ¶ 0033 and 0037, Pg. 3 ¶ 0039, Pg. 6 ¶ 0097) 

-	With regards to claim 18, Oami et al. disclose a method (Oami et al., Fig. 5, Pg. 1 ¶ 0015, Pg. 2 ¶ 0029, Pg. 7 ¶ 0112) comprising: receiving an image captured by an overhead camera; (Oami et al., Pg. 2 ¶ 0033 and 0037) identifying a region of interest (ROI) of a plurality of regions within the image; (Oami et al., Abstract, Figs. 1, 4 & 5, Pg. 1 ¶ 0014, Pg. 2 ¶ 0034 - Pg. 3 ¶ 0039, Pg. 3 ¶ 0045, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073) selecting an object classifier from a 

-	With regards to claim 22, Oami et al. disclose an apparatus (Oami et al., Abstract, Pg. 1 ¶ 0013 - 0014, Pg. 2 ¶ 0029 - 0031, Pg. 7 ¶ 0113 and 0115) comprising: means for receiving an image captured by an overhead camera; (Oami et al., Pg. 2 ¶ 0031, 0033 and 0037) means for identifying a region of interest (ROI) of a plurality of regions within the image; (Oami et al., Abstract, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5, 7 - 9, 19, 20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Oami et al. U.S. Publication No. 2014/0193034 A1 as applied to claims 1, 4, 6, 18 and 22 above, and further in view of Kitaguchi et al. U.S. Publication No. 2012/0274782 A1.

-	With regards to claim 5, Oami et al. disclose the system of claim 4, wherein a third region of the plurality of regions corresponds to a second rotation relative to the overhead camera and is within the second distance relative to the overhead camera, (Oami et al., Pg. 1 ¶ 0014, Pg. 2 ¶ 0035 - 0038, Pg. 3 ¶ 0041 - 0044, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 5 ¶ 0077 - 0080, Pg. 6 ¶ 0089, 0093 and 0096) and wherein the third region is associated with a head-shoulder classifier. (Oami et al., Pg. 4 ¶ 0066 - Pg. 5 ¶ 0069, Pg. 6 ¶ 0088 - 0089) Oami et al. fail to disclose explicitly wherein the third region (corresponding to a second rotation second classifier. Pertaining to analogous art, Kitaguchi et al. disclose wherein a third region of the plurality of regions corresponds to a second rotation relative to the overhead camera and is within the second distance relative to the overhead camera, (Kitaguchi et al., Abstract, Figs. 7C, 9 & 11, Pg. 2 ¶ 0036 - 0040, Pg. 3 ¶ 0048, Pg. 4 ¶ 0059 - 0062, Pg. 5 ¶ 0071 - 0072 and 0074 - 0075, Pg. 6 ¶ 0083) and wherein the third region is associated with a second classifier. (Kitaguchi et al., Abstract, Figs. 7C & 9, Pg. 2 ¶ 0036 - 0040, Pg. 4 ¶ 0059 - 0062, Pg. 5 ¶ 0067, 0071 - 0072 and 0074 - 0075) Oami et al. and Kitaguchi et al. are combinable because they are both directed towards image processing systems that detect people from images captured by an overhead fisheye camera. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oami et al. with the teachings of Kitaguchi et al. This modification would have been prompted in order to enhance the base device of Oami et al. with the well-known and applicable technique Kitaguchi et al. applied to a comparable device. Associating the third region with a second classifier that is the same type as the classifier associated with the second region, as taught by Kitaguchi et al., would enhance the base device of Oami et al. by increasing its overall operational speed since the candidate areas would no longer need to undergo rotation correction processing prior to analysis by the object detection unit. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that regions having different rotations relative to the camera but within a same distance relative to the camera 

-	With regards to claim 7, Oami et al. disclose the system of claim 6, wherein a fourth region of the plurality of regions corresponds to the second rotation relative to the overhead camera and is within the third distance relative to the overhead camera, (Oami et al., Pg. 1 ¶ 0014, Pg. 2 ¶ 0035 - 0038, Pg. 3 ¶ 0041 - 0044, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 5 ¶ 0077 - 0080, Pg. 6 ¶ 0089, 0093 and 0096) and wherein the fourth region is associated with a upper-body classifier. (Oami et al., Pg. 4 ¶ 0066 - Pg. 5 ¶ 0069, Pg. 6 ¶ 0088 - 0089) Oami et al. fail to disclose explicitly wherein the fourth region (corresponding to a second rotation within the third distance) is associated with a second classifier. Pertaining to analogous art, Kitaguchi et al. disclose wherein a fourth region of the plurality of regions corresponds to the second rotation relative to the overhead camera and is within the third distance relative to the overhead camera, (Kitaguchi et al., Abstract, Figs. 7C, 9 & 11, Pg. 2 ¶ 0036 - 0040, Pg. 3 ¶ 0048, Pg. 4 ¶ 0059 - 0062, Pg. 5 ¶ 0071 - 0072 and 0074 - 0075, Pg. 6 ¶ 0083) and wherein the fourth region is associated with a second classifier. (Kitaguchi et al., Abstract, Figs. 7C & 9, Pg. 2 ¶ 0036 - 0040, Pg. 4 ¶ 0059 - 0062, Pg. 5 ¶ 0067, 0071 - 0072 and 0074 - 0075) Oami et al. and Kitaguchi et al. are combinable because they are both directed towards image processing systems 

-	With regards to claim 8, Oami et al. disclose the system of claim 1, wherein the operations further comprise: associating a first classifier type with a first region of the plurality of regions that is within a first distance of the overhead camera; (Oami et al., Pg. 2 ¶ 0035 - 0038, Pg. 3 ¶ 0041 - 0042, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0089 and 0093 [“when the distance from the center is near different ones of a second classifier type with each of a plurality of second regions of the plurality of regions; and associating a different ones of a third classifier type with each of a plurality of third regions of the plurality of regions. Pertaining to analogous art, Kitaguchi et al. disclose associating a first classifier type with a first region of the plurality of regions that 

-	With regards to claim 9, Oami et al. in view of Kitaguchi et al. disclose the system of claim 8, wherein the first classifier type comprises a head classifier, (Oami et al., Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0089 and 0093 [“when the distance from the center is near 0, an object detection system for detecting the top of the head is selected”]) the second classifier type comprises a head-shoulder classifier, (Oami et al., Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0089 and 0093 [“when an imaged distance is a distance to a face of the person naturally standing, an object detection system for detecting an area including from the head to around shoulders is selected”]) and the third classifier type comprises an 

-	With regards to claim 19, Oami et al. disclose the method of claim 18, further comprising: associating a first classifier type with a first region of the plurality of regions that is within a first distance of the overhead camera; (Oami et al., Pg. 2 ¶ 0035 - 0038, Pg. 3 ¶ 0041 - 0042, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0089 and 0093 [“when the distance from the center is near 0, an object detection system for detecting the top of the head is selected”]) associating a second classifier type with each of a plurality of second regions of the plurality of regions that are within different respective rotations and at second distances relative to the overhead camera, each of the second distances being greater than the first distance; (Oami et al., Pg. 2 ¶ 0035 - 0038, Pg. 3 ¶ 0041 - 0044, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 5 ¶ 0077 - 0080, Pg. 6 ¶ 0089, 0093 and 0096 [“when an imaged distance is a distance to a face of the person naturally standing, an object detection system for detecting an area including from the head to around shoulders is selected”]) and associating a third classifier type with each of a plurality of third regions of the plurality of regions that are within different respective rotations and at third distances relative to the overhead camera, each of the third distances being greater than the second distance. (Oami et al., Pg. 2 ¶ 0035 - 0038, Pg. 3 ¶ 0041 - 0044, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 5 ¶ 0077 - different ones of a second classifier type with each of a plurality of second regions of the plurality of regions; and associating a different ones of a third classifier type with each of a plurality of third regions of the plurality of regions. Pertaining to analogous art, Kitaguchi et al. disclose associating a first classifier type with a first region of the plurality of regions that is within a first distance of the overhead camera; (Kitaguchi et al., Abstract, Figs. 7C, 9 & 11, Pg. 2 ¶ 0036 - 0040, Pg. 3 ¶ 0048, Pg. 4 ¶ 0059 - 0062, Pg. 5 ¶ 0067, 0071 - 0072 and 0074 - 0075, Pg. 6 ¶ 0083) associating a different ones of a second classifier type with each of a plurality of second regions of the plurality of regions that are within different respective rotations and at second distances relative to the overhead camera, each of the second distances being greater than the first distance; (Kitaguchi et al., Abstract, Figs. 7C, 9 & 11, Pg. 2 ¶ 0036 - 0040, Pg. 3 ¶ 0048, Pg. 4 ¶ 0059 - 0062, Pg. 5 ¶ 0067, 0071 - 0072 and 0074 - 0075, Pg. 6 ¶ 0083) and associating a different ones of a third classifier type with each of a plurality of third regions of the plurality of regions that are within different respective rotations and at third distances relative to the overhead camera, each of the third distances being greater than the second distance. (Kitaguchi et al., Abstract, Figs. 7C, 9 & 11, Pg. 2 ¶ 0036 - 0040, Pg. 3 ¶ 0048, Pg. 4 ¶ 0059 - 0062, Pg. 5 ¶ 0067, 0071 - 

-	With regards to claim 20, Oami et al. in view of Kitaguchi et al. disclose the method of claim 19, wherein the first classifier type comprises a head classifier, (Oami et al., Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0089 and 0093 [“when the distance from the center is near 0, an object detection system for detecting the top of the head is selected”]) the second classifier type comprises a head-shoulder classifier, (Oami et al., Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0089 and 0093 [“when an imaged distance is a distance to a face of the person naturally standing, an object detection system for detecting an area including from the head to around shoulders is selected”]) and the third classifier type comprises an upper-body classifier. (Oami et al., Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0089 and 0093 [“When the imaged candidate distance is further separated from the center, the area of the face becomes smaller, and the imaged distance is a distance where a whole body is fully imaged, an object detection system detecting an area including from the head to around breasts or a belly is selected”])

-	With regards to claim 23, Oami et al. disclose the apparatus of claim 22, further comprising: means for associating a first classifier type with a first region of the plurality of regions that is within a first distance of the overhead camera; (Oami et al., Pg. 2 ¶ 0031 and 0035 - 0038, Pg. 3 ¶ 0041 - 0042, Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0089 and 0093 [“when the distance from the center is near 0, an object detection system for detecting the top of the head is selected”]) means for associating a second classifier type with each of a plurality of second different ones of a second classifier type with each of a plurality of second regions of the plurality of regions; and associating a different ones of a third classifier type with each of a plurality of third regions of the plurality of regions. Pertaining to analogous art, Kitaguchi et al. disclose means for associating a first classifier type with a first region of the plurality of regions that is within a first distance of the overhead camera; (Kitaguchi et al., Abstract, Figs. 7C, 9 & 11, Pg. 2 ¶ 0036 - 0040, Pg. 3 ¶ 

-	With regards to claim 24, Oami et al. in view of Kitaguchi et al. disclose the apparatus of claim 23, wherein the first classifier type comprises a head classifier, (Oami et al., Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0089 and 0093 [“when the distance from the center is near 0, an object detection system for detecting the top of the head is selected”]) the second classifier type comprises a head-shoulder classifier, (Oami et al., Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg. 6 ¶ 0089 and 0093 [“when an imaged distance is a distance to a face of the person naturally standing, an object detection system for detecting an area including from the head to around shoulders is selected”]) and the third classifier type comprises an upper-body classifier. (Oami et al., Pg. 4 ¶ 0064 - Pg. 5 ¶ 0073, Pg.  

Claim 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Oami et al. U.S. Publication No. 2014/0193034 A1 as applied to claims 1 and 18 above, and further in view of Nc et al. U.S. Publication No. 2010/0195899 A1.

-	With regards to claim 11, Oami et al. disclose the system of claim 1, wherein the operations further comprise: selecting a feature type used by the selected object classifier based on the position of the identified ROI. (Oami et al., Pg. 2 ¶ 0032 - 0037, Pg. 3 ¶ 0043 - 0045, Pg. 4 ¶ 0055 - 0058, Pg. 4 ¶ 0063 - Pg. 5 ¶ 0069, Pg. 6 ¶ 0088 - 0089) Oami et al. fail to disclose explicitly the feature type being selected from the group consisting of Histogram of Gradients (HOG) only, Local Binary Pattern (LBP) only and HOG-LBP. Pertaining to analogous art, Nc et al. disclose  selecting a feature type used by the selected object classifier, the feature type being selected from the group consisting of Histogram of Gradients (HOG) only, Local Binary Pattern (LBP) only and HOG-LBP. (Nc et al., Pg. 2 ¶ 0033 - 0036, 0044 and 0048, Pg. 4 ¶ 0068 [“an SVM classifier can be obtained using Histogram of Oriented Gradient (HOG) features”]) Oami et al. and Nc et al. are combinable because they are both directed towards image processing systems that detect locations of people within 

-	With regards to claim 21, Oami et al. disclose the method of claim 18, further comprising selecting a feature type used by the selected object classifier based on the position of the identified ROI. (Oami et al., Pg. 2 ¶ 0032 - 0037, Pg. 3 ¶ 0043 - 0045, Pg. 4 ¶ 0055 - 0058, Pg. 4 ¶ 0063 - Pg. 5 ¶ 0069, Pg. 6 ¶ 0088 - 0089) Oami et al. fail to disclose explicitly the feature type being selected from the group consisting of Histogram of Gradients (HOG) only, Local Binary Pattern (LBP) only and HOG-LBP. Pertaining to analogous art, Nc et al. disclose selecting a feature type used by the selected object classifier, the feature type being selected from the group consisting of Histogram of Gradients (HOG) only, . 

Claims 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oami et al. U.S. Publication No. 2014/0193034 A1 as applied to claims 1 and 14 above, and further in view of Blayvas et al. U.S. Publication No. 2018/0012085 A1.

With regards to claim 12, Oami et al. disclose the system of claim 1. Oami et al. fail to disclose explicitly adjusting stride based on the position of the identified ROI. Pertaining to analogous art, Blayvas et al. disclose adjusting stride based on the position of the identified ROI. (Blayvas et al., Fig. 3, Pg. 1 ¶ 0009, Pg. 3 ¶ 0034, Pg. 5 ¶ 0056 and 0064, Pg. 6 ¶ 0085 - Pg. 7 ¶ 0092) Oami et al. and Blayvas et al. are combinable because they are both directed towards image processing systems that utilize neural networks and/or trained classifiers to detect locations of people within captured images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oami et al. with the teachings of Blayvas et al. This modification would have been prompted in order to enhance the base device of Oami et al. with the well-known and applicable technique Blayvas et al. applied to a similar device. Adjusting stride based on the position of a ROI wherein the stride is of a smaller value at increasing distances from the camera, as taught by Blayvas et al., would enhance the base device of Oami et al. by improving its ability to accurately and efficiently detect and/or track objects of interest within captured images since regions of the images that are at smaller distances from the camera would be evaluated with larger stride values, since objects existing in those regions would occupy a larger amount of image area as opposed to regions associated with larger distances from the camera, thereby reducing the amount of computations required to search for objects within the images and improving its overall operational speed. Furthermore, this modification would have been prompted by the teachings and suggestions of 

-	With regards to claim 13, Oami et al. in view of Blayvas et al. disclose the system of claim 12, determining that the identified ROI is within a first distance of the overhead camera (Oami et al., Pg. 4 ¶ 0063 - Pg. 5 ¶ 0069, Pg. 6 ¶ 0088 - 0089 and 0093) and determining that the identified ROI is within a second distance of the overhead camera that is larger than the first distance. (Oami et al., Pg. 4 ¶ 0063 - Pg. 5 ¶ 0069, Pg. 6 ¶ 0088 - 0089 and 0093) Oami et al. fail to disclose explicitly wherein the stride is of a first value in response to determining that the identified ROI is within a first distance of the camera and is of a smaller second value in response to determining that the identified ROI is within a second distance of the camera. Pertaining to analogous art, Blayvas et al. disclose  wherein the stride is of a first value in response to determining that the identified ROI is within a first distance of the camera (Blayvas et al., Fig. 3, Pg. 1 ¶ 0009, Pg. 3 ¶ 0034, Pg. 5 ¶ 0056 and 0064, Pg. 6 ¶ 0085 - Pg. 7 ¶ 0092) and is of a smaller second value in response to determining that the identified ROI is 

-	With regards to claim 15, Oami et al. disclose the system of claim 14. Oami et al. fail to disclose explicitly using the confidence metric to increase a count value representing number of people in an area or tracking the object. Pertaining to analogous art, Blayvas et al. disclose using the confidence metric to increase a count value representing number of people in an area or tracking the object. (Blayvas et al., Fig. 1B, Pg. 6 ¶ 0076 - 0080) Oami et al. and Blayvas et al. are combinable because they are both directed towards image processing systems that utilize neural networks and/or trained classifiers to detect locations of people within captured images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Oami et al. with the teachings of Blayvas et al. This modification would have been prompted in order to enhance the base device of Oami et al. with the well-known and applicable technique Blayvas et al. applied to a similar device. Utilizing the confidence metric to track objects, as taught by Blayvas et al., would enhance the base device of Oami et al. by allowing for it to be utilized in a wide variety of additional applications, such as safety, surveillance and/or security applications, wherein it is desirable to monitor objects as they pass through an area thereby increasing its appeal and usefulness to potential end-users. Furthermore, this modification would enhance the base device of Oami et al. by improving its ability to accurately and efficiently detect objects in captured .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Oami et al. U.S. Publication No. 2014/0193034 A1 as applied to claim 1 above, and further in view of Miyazaki et al. U.S. Publication No. 2018/0047181 A1.

-	With regards to claim 17, Oami et al. disclose the system of claim 1, wherein the operations further comprise: setting a pixel padding parameter based on the position of the identified ROI. (Oami et al., Pg. 3 ¶ 0040 - 0045) Oami et al. fail to disclose explicitly setting a pixel padding parameter for tracking the object across multiple video frames based on the position of the identified ROI and activity associated with the object. Pertaining to analogous art, Miyazaki et al. disclose setting a pixel padding parameter for tracking the object across multiple video frames based on the position of the identified ROI and activity associated with the object. (Miyazaki et al., Abstract, Figs. 1 - 3, 8 - 11, 17 & 19 - 23, Pg. 2 ¶ 0036 - 0039, Pg. 2 ¶ 0046 - Pg. 3 ¶ 0053, Pg.  3 ¶ 0064 - 0065, Pg. 4 ¶ 0073 - 0077, Pg. 6 ¶ 0102 - Pg. 7 ¶ 0108, Pg. 8 ¶ 0125 - 0127 and 0129) Oami .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Oami et al. U.S. Publication No. 2014/0193034 A1 in view of Kitaguchi et al. U.S. Publication No. 2012/0274782 A1 as applied to claim 23 above, and further in view of Nc et al. U.S. Publication No. 2010/0195899 A1.

-	With regards to claim 25, Oami et al. in view of Kitaguchi et al. disclose the apparatus of claim 23, further comprising means for selecting a feature type used by the selected object classifier based on the position of the identified ROI. (Oami et al., Pg. 2 ¶ 0031 - 0037, Pg. 3 ¶ 0043 - 0045, Pg. 4 ¶ 0055 - 0058, Pg. 4 ¶ 0063 - Pg. 5 ¶ 0069, Pg. 6 ¶ 0088 - 0089) Oami et al. fail to disclose explicitly the feature type being selected from the group consisting of Histogram of Gradients (HOG) only, Local Binary Pattern (LBP) only and HOG-LBP. Pertaining to analogous art, Nc et al. disclose means for selecting a feature type used by .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tanaka et al. U.S. Publication No. 2022/0004749 A1; which is directed towards a device and method that analyzes images captured by an overhead fisheye camera to detect people, wherein a head detector and a human body detector are independently applied to the images to detect people.
Meltem Demirkus, Ling Wang, Michael Eschey, Herbert Kaestle and Fabio Galasso, “People Detection in Fish-eye Top-Views”, Proceedings of the 12th International Joint Conference on Computer Vision, Imaging and Computer Graphics Theory and Applications, 2017, pages 141 - 148; which is directed towards learning and utilizing classifiers for detecting people at different distances an overhead fisheye camera. 
Tsaipei Wang, Yun-Yi Hsieh, Fong-Wen Wong, Yi-Fu Chen, “Mask-RCNN Based People Detection Using A Top-View Fisheye Camera”, IEEE, 2019 International Conference on Technologies and Applications of Artiﬁcial Intelligence, Nov. 2019, pages 1 - 4; which is directed towards utilizing separate detectors for a central region and peripheral regions of images captured by an overhead fisheye camera to detect people.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667